,.
h.                                                                                  -_




                  OFFICE     OF THE ATTORNEY    GENERAL   OF TEXAS
                                        AUrnN




    fronorabla 8. Jude05 Iklah
    gouaty        Attorney     ,
    Biylor county
    Seymour, Taxer
    DSU SIT1
                                       OplnIon so. o-3977
                                       Rat Sal; o? land purohnrecl by *
                                           hmIag unit within    the     two
                                           j-bar porlod of rbdeptloa.
               ‘lour latter reque*tiag our oplnfou in rarateao~
    to tax **la* by a taxing unit contains three queatIoa6
    which we uI11. aam*? In the order pra*antad by you.      Your
    flrat quartion read* as follower
                   ~(1) tray a taxing unit purohasar of ~l*ti
             at a tax sale, before the period Of redauptI0n
             g~a:~pIrad,    sell at prlvata sol* luoh tag prop-

                En Opinion no, O-1999 thla dspar&*at ruled $hat
    the purahaainq taxing unit    at a tatiforsaloaur*  sale oould
    sell it& Iatereet  la said property withIn t,ha redemption
    period.   A oopy of luob opInIoa is en*lo*e4 Sortpour Iator-
.   station.  ~8 to what Interact   I# thur oonvbyad we call your
    attbntion   to CpInIon Ea. 0-980~ et thla d*pmt&ent Id whI*h
    we held a8 iollowrr

                     “ItIs our opinion that   a taxing unit pur-
             #maw     o? land at a tax aale mar, bbfore the
             period or radmptioa     has expired, 8811, aon~ay
             or assIgn st private sale It8 rit$t to ra0aIV0
             tke re6amptIoa money mm the ownerr toaather
             rrfth the title rhIoh Ml.& ra8t UpOn failurn to
             radeeaa within tha otatutory    priob.=

               Tee first  quartion Is th8mmm8 umrara6 in                  the
    arfraatlra   and a oopy ot this opIaloo la al80 laoloaad                  r0r
    your &rcamatIoa.
                     Tour rbeoad qtwbloa raadr aa follaa:
                                                     .,


                                                                               I ..-.
                                                                                        '780


Honorable         R. tu48oa Beloh,      P8ga t



              *( ll)                        rush a u -
                   ‘Itl ta x la g u nit b o a r h & a
      th o r ity, what I8 th e k lld o r ohuaotar
                                               or dea d
      lxoouto6 by the tulag        unit8    axaauta8
                                            and who
      the dead for tb State, Couatyi City a& Bohool,
      an& what I8 tha naouury    prooodura thorafor?
      Yor a a mp le,
                   If th eCouaty  ha 8th eluthorI8y  to
      8oll tax property bid la by it at a tax aala
      baiora           tha radaaptioa   period     upIra8,     end   et
      grimto nla, do                oxooutaa     the doad in bahalf        .
      or    the        Couey?*

                  In    Oplaion   Ho. O-W0     thlr dapartaaant ruled a8
r0ii0w8    I
              *It I8 our opinion that     the right to ra-
      oaIta    the radamptionmoneyllheuld be ooniaya4
     by a, quitolab       dead to the land ooatalnlng      an
     ~aa8Igrmaat alauaa by lrhioh t3a graatas is ape-
      olfloally    8roIenafl  the rig& to oollaot the
     moaay from tlm (imar and to Iaaua to hIa a ra-
     oalpt for the raar.        ‘;?I8ltahta   doer not pro-
     vi&o that     the purahaaar shall axeouta auoh a
     no81 t but the waar ahoulU hare the right to
     dean8 lad noaIra mesa atIdaaaa In writing
     that ho had radaemaa hla 1-d rithln           the time
     and amnor      prorlaad by law.*
            x8 to who should uaouta the doab it la our opla-
Ion tht        aaaa should be lxaeutad bf the goveralng body
           t..ho
of either the aouaty, olty or rohool dirtriot.    Our leloaad
OplaIoa’Bo. O-1939 prararIbr8 the maanar ot lxaoutlag wash
a dead or ladgnaant In a oaao whora the Stat0 I8 the pur-
ahaBi    tulry   unit.
                  four thtrd qua8tlonread8 a8             r0um88

            "(8) Whrra a t8x aid raoIta8 that tb prop-
     lr8y war bl1 la bl the Btata, Ccuaty, City aa4
     8ohoo1, la it naaa88uy that all rush taxing
     unit8 jolo in tbo uaoutlon   of the 6aaO where
     the pro rty la sold a8 private ado mnd baforo
     the pa,r r d oi ndamptIoB ha8 upload?*
.   ,,   ’




             Eoaorabl.8 R. Judaolr D&oh,         raiis3'



                     ;&icla   7345b, supra, pro&¶88 that ona taxing
             unit aha .l puraiaea the property icr Itoalr and ror the
             ~8s and banarIt or tha otholr taxing units.     %owevsrPI
             whom ttr dard reoltea- that the propartf     is Bold to tho
             State, aouaty, oity and lobcol dietriot    It I8 our opia-
             ion that a?1 of aald taxiu@ units,   an to-owners,   would
             58 required to uaouta    a joint deed or la a ig n8entto the
             purohaaar.
                        !:a trust   that   tka rowg0iryt fully     aaswora your
             Iaqulry.

                    &ovm OCT23, 1941                   ?3ura wry    truly




                  ATTORNEY
                         GiQUBG




              .